No. 99-10871
                                  -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-10871
                           Summary Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

BARBARA STONE,

                                            Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 5:99-CR-26-01-C
                      --------------------
                           May 3, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Barbara Stone challenges her sentence from her guilty-plea

conviction for theft of government property.      She challenges the

district court’s ruling concerning acceptance of responsibility.

See U.S.S.G. § 3E1.1(a).

     Stone argues that the district court, in declining to adjust

her sentence for acceptance of responsibility, erroneously

applied a per se approach, specifically, that a violation of the

conditions for pretrial release automatically disentitles a

defendant from the two-level adjustment.      Her argument is

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-10871
                                 -2-

unpersuasive.    Our review of the sentencing hearing does not lead

to the same characterization of the court’s ruling as that which

Stone contends.

     Stone also argues that the court failed to make a finding

that her violations of her bond conditions were willful

violations.   Her argument is at odds with the burden placed on

the defendant to demonstrate clearly acceptance of

responsibility.    See United States v. Thomas, 120 F.3d 564, 574-

75 (5th Cir. 1997); § 3E1.1(a).   The district court found that

Stone was not entitled to the adjustment, and that finding is not

without foundation.    See United States v. Anderson, 174 F.3d 515,

525 (5th Cir. 1999); United States v. Hooten, 942 F.2d 878, 883

(5th Cir. 1991).

     AFFIRMED.